In appellant's motion for rehearing it is urged that the evidence is not sufficient to support the conviction. A re-examination of the statement of facts makes it evident that when the principal State witness reached the scene of the alleged manufacture of intoxicating liquor that appellant was present, intoxicating liquor was in process of manufacture, a fire was burning under a boiler, appellant was approaching with a load of pine wood. The white man who was with him later put some of said wood on the fire. The apparatus visible at the place was described by the witness, the working of said apparatus was explained to witness by the white man in the presence and hearing of appellant; later appellant asked said witness to remain at the place a while, and "it would be better." and "it would soon run off." Later in the day said witness returned to the place and appellant was still there sitting beside the other man mentioned. This other man went with witness away from said place, leaving appellant there at the still. We would not feel inclined to hold that these facts present a record so destitute of sufficient testimony as to make it appear that the verdict of guilt was without support. There were no exceptions to the court's charge. A special charge submitting the law of circumstantial evidence was refused, but as far as the record discloses such refusal was not objectionable to appellant, as there appears no notation by the trial court on said refused charge of the fact of any exception, nor is such refusal made the subject of a separate bill of exceptions. Nichols v. State, 91 Tex.Crim. Rep., 238 S.W. Rep., 232; Barrios v. State, 83 Tex.Crim. Rep., 204 S.W. Rep., 326; Fry v State, 86 Tex.Crim. Rep., 215 S.W. Rep., 560. We seriously doubt any possible injury from the refusal of such charge in any event in view of the facts above mentioned. To constitute guilt of the manufacture of *Page 640 
said liquor, it would not be necessary to show that the liquor or the apparatus belonged to the accused, nor that he was the principal actor in such manufacture, nor that he personally did each thing necessary to convert the raw material into the finished product. His presence and proof of the actual performance by him of any act necessary in the manufacture, would meet all the requirements of the law of principals.
Being unable to agree with appellant in his motion for rehearing, same will be overruled.
Overruled.